/ ------
*,’




            Hal. Orvilles. corpmter
            CM=      %nd lW3iYitfV43
                                  M33OtOZ
            Texas UnsnploymontCoqenmtl~ Cotmlsslon
Hon. OrvflloS. Carpenter,Pebrunry3, 1939, Page 2

         "All mnies in this fund shall be ex?end-
    tidoolelyfor the purposeof defray     the
    cost of the ndministrationof t!llsact and
    for no other pur,msewhatsoavoP
enclthat:
         "Nlmonles in iAl fund shall be de-
    posited,administered,and~sb~edinthe
    8anm mannor and under the eaw oondlticma
    andreIqulramantsalllepwrridadbylawr~
    other spoclalftnxlaIn the StateTreacmry."




    aompamation law approvedbytha Bawd.tmdg               :
    Ti8lo JX, swh amunta as tbs Ibard tl&omlnm~ .,'      ..~
                                                          ci
    to'be naaessaryfor the    persdtpinlatratloa         .,
    ofeuahlardurio~the fi?  ewlyearlnwhiah
    suuhpagnrsntlsto homade. The Bosrd'adetaw
    mlnatlm shall be basadctz(1)tha population
    of the st%te3 (RI an estlmatsof the numbsr
    &~~o~ymoovered bytbe.State lsw and oftha
                   edu&n.lstratlcm
                                 orsuoh lsw
                 othes fwtora aa the Boa-d Ana.

          It 16 apparentthat under both seationIs(a)
or the Texas UnemploymentCanpensatlm Aat and Title 3,
Section308(b) of the FederalSoaialSeauzityAat that
=the coot of the admi&&ratlmP' of the AOt shall be de-
fraysdimnthe tile8 in the specialfund*
lion.OrvilleS. Camenter, Fobmmry 3, 1939, Page 9

          There Is no fund in the StnteTreasuryother
than t.henth~inlctmtion fund le~lly availablefor met-
Ine the "cost of the ad&nIstmtIona of the Texas Untm-
ployzmt Corr-xrsation Act.
          Both Fcrleraland State laws directlyand ex-
,7lIcltlystate that "the aost oi the administrationsis
to be ,?aidout of the adminlstmtlanfund. The quest&ax
to be oonslderedIs whetheror not oourt ooats luaumod
lnlltlgationbroughtroroolleatlonofddllt~uantmu~-
trlbutlonsundertheaotarepropar3yineiu&la"tM            .~
'oost of   the   admlnlstmtl~"ofthe   law,am¶therob   p(v.
;bztgta&fthe        speoialadmitllstmtlan
                                        fund oreatei un~
          .




          While the authorisedexpandlturea  out of tbs
administration fund al the Unemployment C~ensation Aot
are not set foxth In minute datafl.au Is eonerallyth@
aane for admlnlotratS.vefunds Sor other State demrt-
ments whose entire ap,pro*atIonco88 frcm state tunds,
oertafnprovisionsof the aat lndioatea legi&atIve in-
tent that oourt oosts and fees resultlugm     lIt%ga-
tlon under the act are gay-able out of the admlnistra-
..-




      Eon. OrvilleS. Corpxter, Februwy 3, 1939, PaEe 4


      tion   rune.

                The Texas Unfmploynent
                                     Cozpensetlon Act ex-
      presslyprcm5Cesin Section17 subhead(a), that 8n
      AsnlstantAttorneyGeneralas&ned to the C&salon
      shallbe pai& out of the opprcpriationfund "as well as
      any other qusllfledattorneyswho are reEular4 eanploy-
      et?by 'theCcmrtis~ion.~Said seotionreads as follorasr
                 ~*fnanyolvilautlcmtoenioroetba pso- .. .~
             vlslms~ortbie aot the Qomndsrrlan and the
             state shall be representedby an Amistdnt At-,




              - Wmtlcm 14(b) der,ls
                                  with the repreaentatlaI
      of the Cmnlsslon ln bourtc It protidosthat in regard
Eon. OrvilleS. Carpenter,Pebru-ry2, 1939, Pace 5

to the collectionof.contributlons Ymounts duo ahall
be czLla3,edby civil action in the name of tileState
33 .4%kxneyGeneral+ *'*.*
          The Act thus stipuhtes that the Corm~sslon
pay for legal servicesrec,ulre&fn the a&Z.nlstratlon
of the Act. If ottorneyfee8 arc a log%oalexmse OS
the Ccmuission,it would dollarthat other costs of neces-
SW   utitgath,   ti0u~1iofE 0avt   003t~   aa   0rri010.ft36~,
arealsootithintln oaParegs~ofthe*costofadralnim~                 ~'(   .+.
fiaa". The fact t&& the uttomey of the Ccaxaloslon,
iaoludfngt&~slstantAt~yDeaoral,isto            bepaid
by the Ocemlssiaafer his aerdees is l.nCloatlve thab
all eoets of llt2gatla Sre to be pafd out of the a&&:~                 ,,,
lstrationalla*
          We ~buveullatlod
                         to the iaot that thaw 1s ng. :




oennary or sultrrble Ii@ that ,en&* * +The Ocmm.tsalon
sha.ll
     tIetee      it& owa cvgpslizatl~&al methods of proc
eeflure.*
         ,Thel&titUdegliwntbs OemU&m        U&W SW.8
sectloala.regarQto aeoessaryar suitableexpmdZturen
ice properadm3nlstratltna qxpMns the abeewe of
partioularfund for the payment02 court costs. It Y 8
our opinionthat the pow& and authorityeiven%e Cow
missianin this sectianSUJQClTt8 the theory that thei
tena "oostof administratian"  as used In the Federaland
State Acts is all lncl+&vqas to expenseitems and would
oover oourt costs whleh In tpeanselvesare neoesaaryEd
penae.
          We note in your letter referenceto the polluy
of the Fe&era1Social Seatit Board prohibtting#ants
to Statesfor      adninlstratf ve p~rponos mFhere
                                                other
              ""g
fun&s are availa la for au&k purpose. This policyis
                                       , :




EIOO.01?&.llC S. C;-:rpenter,
                           Pebrwry 3, 1939, Page 6

grouncad u?on actual aval3.~billtyof other funds. Mi-
tcntion is callee to tho o;)proprlat;tion
                                       sots of the State
of Tesas for the two years onairy:August 31, 1938, en&
fhu~‘;"t
       31, 1939 (1937hota, Chapter 504, Senate Iii11No.
    ; Particularlyto Item 13 in the approprintlonfor
the ofrioe of the A%tcrney Ganoral providing for the a-
tzountof $2500.00 in enoh of t!icyonrly periods ending
Aqust 31, 19%. am? Awt      31, 1939, to be appropriated
for "court col;tsIn OivLl CQS8f.t~.
        zheamualge~~miLapproprlatlaupledetoths
AttormyGeaeral*s lkqwtmmtlsaot availablefortbe
pa-t. of oosts la eases broughtto enfoms ths provl-


mat Ccmpensationdatwereaat ooaalbcnradinoalmla~
iag the neae5ssrytuuntatof the aaau6lapp~tlua
rar =oourt005t5 ia olvll wsea" or ,tboAttarxmy G@aer-
Ql's fmpsmwtr,
        '~~~:Furth@uaux=& lii'the
                                aase of fit&s &pa&mats
whbrothe admla2str&mofthe         lawlnmlve8 a t&sable
ruma& of lltigatioa,     notabw the To.xas,Bl&nmyDepax'&
me& Tezas J.&quor     Control&nrd and Texas RalpPall Cot%
sdssfon,apeolsl funas hfwebeem proVlW          the -ah
latureout oi which it 1s ex,pressl.y  stats&Y hat tb oosta
or litigationare to be pai&, The AttorneyGsneral*s
Dspsrtmsathas as a oonseqt~enue   never aoughtor been giw
en an appropriatlan    sufflialent
                                 to taks aara of the oourt
aosta or aivll oases incidentto admlnfstratioa    0r t3da
atpmiie8.      It has,moreover,rell&uponthe general
pollcpof the Legislatursto inoludetim mart ooste
ama the other itemsof adninistratlve      oosts of the vaw
loll5 large departmaate.As a result, no provisionwas
nude ror aoveringthe court oosts of the Texas Unemploy-
nest Cozimmsation    Go:mi55lonlltfgatioa$31the gonsrsl
fund of ths Attorrmiy   General*sDepartmsnf, It la tnm
that in the~absenoeof a break&m oi the administration
fund under the Aot, there is no speolrlelrmlusloncU
court costs within the CO.%~SS~O~   buQ.get,but the fast
that said expense is a *ooet of o&minlstration*   and that
the Ccnmisslonhas uutlerSectha U(a) of the Aat tIm
Iion.Orville S. Cur;ientcr, Y&rwJsJr 3, X39, ?qe 7

brox? hoax of Lmkklg such eznenaitures us our CsEcrl-
tin1 to n ;;2per ddnis~trution of the Act convince UD
t!kit.
     couit costs ize ga~.:Lloolliof the adiiistration
fiun~rq;arCiessof express rwntion.
          FOG t?ieXBOUS  gfven above, and upon the
                                               Cor~pen-
bzis of the Acct?ons of the fez139Unei3.7loynent
s&ion Act zu-16the Federal Social Seqwity Act, $o tkdoh
we have referred we wish to advise you thet it 15 our
decision(1) that the geqeralappropriation   of the De-
pertnod Is not availablefar paymentof ocurt oosts in-
ourred in citi1 lltigatlanin caumotion with the enforoe-
~l~M~e       rovlsl.onedth0 3tatotSneqloymentOompen-
          ; P2) that there is no other fund available
thraughact of the Texas Legislatbra  for swh moae;
aa (3)thnt court 005ts resultlng~fmm lit&atA.oaoi
the Texas Ukmploymeut&unpensationConua%eelen   may beg
legaUy~Ufrcuntheadmlnlatratlon fund setUpu.u&r
theTeZastl&empln~~ConpensatlenUt as a~alldg~l
~pen.so
      or the ad+nl&ratlon of thq 4olir
         Trustingthat we have fully an~redthe        IXW
@,rSes oontnlned,inyour request,we are
                                Yolirs
                                     very truly